Citation Nr: 9936274	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-51 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, to include a psychosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.  The 
veteran served in active service from January 1966 to January 
1968.  At present, after remand to the RO for additional 
development, the veteran's case is once again before the 
Board for appellate review. 

The Board notes that the issue of the veteran's entitlement 
to service connection for a psychosis for purposes of 
establishing entitlement to VA medical care under the 
provisions of Chapter 17 of Title 38, United States Code, 
although included in a September 1999 Supplemental Statement 
of the Case, is not in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim of service connection 
for PTSD has been obtained by the RO.

2.  The veteran did not engage in combat with the enemy.

3.  The medical evidence does not show a link between a 
diagnosis of PTSD and a verified stressor.

4.  There is no competent medical evidence of a causal nexus 
between the veteran's current psychiatric disorder, to 
include a psychosis, and his military service. 



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, to include a psychosis, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

Furthermore, service connection may be granted for specific 
diseases or conditions, such as psychoses, which are, by law, 
presumed to have been incurred during service if manifested 
to a compensable degree within a specified period of time, 
generally, one year, as in the case of psychoses.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112 (West 1991);  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).


II.  PTSD.

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  As a preliminary 
matter, the Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a). A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997) (citations omitted). The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Establishing service connection for PTSD requires a greater 
evidentiary showing than that necessary to well-ground the 
claim.  Establishing service connection for PTSD requires (1) 
a current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen, 10 Vet. App. at 138.  
The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy' . . . . Where 
. . . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Zarycki, 6 Vet. App. at 98 (citations omitted).  
The requisite additional evidence may be obtained from 
sources other than the veteran's SMRs.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so. 

In this case, the veteran contends he currently suffers from 
PTSD related to his service in Vietnam.  Specifically, the 
veteran reported during his September 1997 appeal hearing 
before the undersigned member of the Board that he was 
stationed at Da Nang, north side of the runway, for two to 
three months and then he was moved; he purportedly was 
subject to small arms fire, mortars, rockets, and he saw men 
wounded and killed.  He also reported being on guard duty and 
on patrol, having to transport dead bodies, having "[torn] 
apart" a village north of Camp Red Beach, and having been in 
a convoy stopped by a small boy with mortars in his hands.  
The veteran, however, has been unable to provide any specific 
information such as times and places regarding any of the 
claimed incidents despite numerous inquiries by the RO.  

In addition, in an April 1996 statement by one of the 
veteran's ex-spouses, it was reported that a couple of years 
after the veteran was discharged from service, he began 
having problems with his sleep, started drinking heavily on a 
regular basis, and would have crying spells. Moreover, in an 
October 1996 statement by another of the veteran's ex-
spouses, it was reported that shortly after they were 
married, the veteran began having problems with his sleep, 
had uncontrollable crying spells, had hallucinations (for 
example, he once attempted to pull his eye balls out because 
he was imagining he had maggots crawling into his eyes), and 
was in general unable to function.

With respect to the veteran's stressors, the veteran's 
service records show he served in Da Nang, Republic of 
Vietnam, from August 1966 to September 1967 as a motor 
vehicle operator.  As well, his service records show the 
veteran's unit received the President Unit Citation (PUC), 
which according to a 1992 publication by the American Forces 
Information Service, Department of Defense, titled the Armed 
Forces Decorations and Awards, is a combat unit award granted 
to units that were involved in combat.  See generally AR 672-
5-1, dtd 1 October 1990; AR 600-8-22.  Unit awards are, as 
the name implies, given for unit actions and not for 
individuals.  Hence, the fact that an individual was in a 
unit which received an award based on combat is not 
necessarily evidence that the veteran engaged in combat.  
However, they may be utilized in determining as part of the 
overall record whether or not the individual was in combat.

In addition, the record includes a December 1998 letter from 
the Headquarters of U.S. Marine Corps, Personnel Management 
Support Branch, specifically indicating that anecdotal 
incidents, although they may be true, are not researchable.  
Rather these incidents must be reported and documented.  In 
the veteran's case, there were no means of verifying if the 
veteran transported dead bodies; although, this would be 
inherent duties of a combat motor operator.  In addition, 
there were no means of verifying his claims of rocket, mortar 
or sniper attacks without specific dates for each attack, 
although all U.S. installations in Vietnam were within enemy 
rocket range and most within mortar range.  Lastly, the 
veteran's records were not found to show he was temporarily 
assigned to a Combined Action Company.  Subsequently, the RO, 
in a memorandum of record dated in April 1999, determined 
that these were the only two reported stressors that could be 
verified by the RO, and as such, the RO identified these 
circumstances as verified stressors.

After a review of the evidence, the Board notes the veteran 
has reported that he was subject to the various in-service 
stressors, as described above.  However, section 1154(b) does 
not require the acceptance of a veteran's assertion that he 
was engaged in combat with the enemy.  See Cohen v. Brown, 10 
Vet. App. 128, 146 (1997) (citing Irby v. Brown, 6 Vet. App. 
132, 136 (1994)).  This determination must be made by the 
Board and adequately supported with reasons and bases.  
Cohen, 10 Vet. App. at 145 (citations omitted).  In this 
instance, the veteran has provided no evidence or 
information, beyond his assertions that the claimed events 
occurred, which permit verification of his involvement in 
combat.  He has been unable to provide the names of any of 
the persons whose deaths he witnessed, and/or the specific 
dates of any enemy attacks.  The Board finds that the 
stressors deemed to be verified by service department, as 
indicated by the RO, do not indicate that the veteran engaged 
in combat with the enemy.  The veteran has simply not 
provided information with specific specificity in order that 
the other stressors claimed as combat-related stressors could 
be verified.  

The Board acknowledges that the record contains an April 1999 
VA Memorandum in which the RO concedes, upon reviewing the 
December 1998 letter from the Headquarters of U.S. Marine 
Corps, that the veteran may have transported dead bodies 
during his service, as this would have been part of the 
inherent duties of a "combat" vehicle operator.  As well, 
the RO concedes the veteran may have served at an 
installation located within enemy rocket and mortar range, as 
all U.S. installations in Vietnam were within such range.  
However, upon a review of all the evidence of record, 
including the December 1998 letter from the Headquarters of 
U.S. Marine Corps, the Board does not find that the veteran 
engaged in combat against the enemy; and, as a non-combat 
veteran, his testimony alone is not considered sufficient 
proof of the existence of a stressor.  38 C.F.R. § 3.304(f).  
Further, the Board is not entirely satisfied that the 
veteran's claimed stressors have been sufficiently verified 
given the generic nature of the wording used in the December 
1998 letter from the Headquarters of U.S. Marine Corps.  See 
Cohen v. Brown, 10 Vet. App. 128, 146 (1997) (citing Irby v. 
Brown, 6 Vet. App. 132, 136 (1994)). 

However, to the extent that arguably, such stressors have 
been verified at least with respect to transporting dead 
bodies and being subject to small arms fire, mortars, and 
rockets, the Board notes that it is the diagnosis of PTSD 
which is more problematic in this case.  In this regard, the 
Board finds that the evidence of record does not reflect that 
there is a clear diagnosis of PTSD linked to a verified 
stressor or a diagnosis made in accordance with 38 C.F.R. 
§ 4.125(a) linked to a verified inservice stressor.  As such, 
the Board finds that the statutory and regulatory criteria 
for establishing service connection for PTSD have not been 
met.  See 38 U.S.C.A. § 1110, 1154(b); 38 C.F.R. § 3.304(f).

In this regard, the veteran's service medical records contain 
no evidence of complaints of or treatment for any psychiatric 
symptomatology/diagnoses.  However, the post-service medical 
evidence contains a few diagnoses of PTSD beginning in the 
mid 1990s.  Specifically, medical records from the Peoria VA 
Medical Center (VAMC) dated from February 1994 to January 
1997 include March 1995 notations indicating the veteran had 
diagnoses of affective disorder secondary to brain trauma, 
and PTSD - no specific stressors are reported, however; June 
1995 notations reveal that the veteran reported he 
experienced much combat in Vietnam and had struggled with 
emotional issues for many years.  In addition, records from 
the Joliet VAMC dated from April 1997 to December 1998 
contain April 1997 and October 1997 notations indicating that 
the veteran appeared to have PTSD.  The record also contains 
a private report of psychological testing conducted in 
February 1997 in which the examiner concluded that the 
veteran had PTSD; again, however, there are no reported 
stressors indicated and no specified PTSD testing was 
reported.

However, medical records from a Chicago VAMC for the period 
including June 1995 to October 1996 contain a compensation 
and pension evaluation report dated in October 1996, which 
indicates that the examination of the veteran did not support 
a diagnosis of PTSD and referred the veteran for a 
psychometric evaluation; the psychological evaluation 
rendered a diagnosis of somatoform disorder.  Furthermore, a 
May 1999 VA PTSD examination report shows the veteran had 
sleep impairment, short term memory impairment and 
depression.  During the examination, the veteran described 
various in-service stressors, including that he witnessed the 
killing of a Viet Cong and thereafter transporting the body, 
and undergoing an enemy attack while at Camp Red Beach.  He 
also reported he had dreams of Vietnam and crying spells, 
which had decreased in frequency in the prior 5 months; was 
no longer suicidal; felt good when taking his medication; and 
had lost 90 pounds.  Upon examination, the veteran's 
diagnoses included PTSD criteria "C" unmet, and major 
depression with psychotic features.  Notably, this 
examination included a review of the claims folder and was 
conducted with information that the stressors of transporting 
dead bodies and being subject to small arms fire, and mortar 
and rocket attacks, were considered verified.

In this respect, the law is clear that it is the Board's duty 
to assess the credibility and probative value of evidence 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Specifically, the Board finds that the above discussed 
diagnoses of PTSD contained in the March 1995 and June 1995 
medical notations from the Peoria VAMC, and the April 1997 
and October 1997 medical notations from the Joliet VAMC 
indicate in general terms that the veteran has or appears to 
have a diagnosis of PTSD.  However, these records fail to 
elaborate as to how the examiners arrive at their conclusions 
and how the diagnoses relate to the veteran's verified 
stressors.  As a matter of fact, some of these diagnoses of 
PTSD are deemed to be secondary to brain injury.  As such, 
the Board is not persuaded that these diagnoses of PTSD 
fulfill the requirements necessary to establish service 
connection for PTSD.  See West v. Brown, 7 Vet. App. 70, 78 
(1994) (holding that an examination based on a questionable 
history is inadequate for rating purposes).

Furthermore, the Board observes that the October 1996 
compensation and pension evaluation report contained within 
the records from the Chicago VAMC, and the May 1999 VA PTSD 
examination report conclusively find the veteran did not meet 
the criteria for a diagnosis of PTSD, as well as contain 
commentary regarding the examiner's rationale.  The Board 
notes also, that the May 1999 opinion was rendered with 
information that certain of the claimed stressors have been 
verified.  The Board, therefore, concludes that there is no 
diagnosis of record of PTSD based on a verified stressor.  
The Board finds that it must accord greater weight to the VA 
examination reports, as noted herein, which indicate that the 
veteran's symptomatology do not meet the criteria for a 
diagnosis of PTSD.  Thus, as the Board finds that the 
preponderance of the evidence is against an award of service 
connection for PTSD, the veteran's claim is denied.  See 38 
U.S.C.A. § 1110, 1154(b); 38 C.F.R. § 3.304(f).

Lastly, the Board notes that substantive changes were made by 
regulatory amendments effective November 7, 1996, to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132. See 61 Fed. Reg. 52695- 
52702 (1996); see Karnas v Derwinski, supra.  In Cohen, 10 
Vet. App. at 139, the Court found that the regulatory changes 
referenced above adopted the criteria contained in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994 (DSM-IV) of the American Psychiatric 
Association, for the diagnosis of PTSD. These criteria, the 
Court held, look subjectively to the susceptibility of the 
individual to the claimed (and verified) stressors necessary 
to support a diagnosis of PTSD.  This constitutes a 
liberalization of the prior DSM-III-R standards requiring an 
"event that is outside the range of usual human experience 
and that would be markedly distressing to almost anyone." 
Cohen, 10 Vet. App. at 140-144 (citing Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993)); 38 C.F.R. §§ 4.125, 4.126; DSM, 
Third Edition, Revised, 1987 (DSM-III- R).  In this case, it 
does not appear that the RO has communicated to the veteran 
of these regulatory amendments through a Supplemental 
Statement of the Case (SSOC) or otherwise.  However, the 
Board finds the veteran will not be prejudiced by its 
rendering of a decision on this issue, and thus, there is no 
requirement to remand this case to the RO for additional 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92; 38 U.S.C.A. § 7104(c); 38 C.F.R. § 
19.5.


III.  A Psychiatric Disorder, to Include a Psychosis.

The veteran's service medical records are negative for any 
complaints of or treatment for any psychiatric disorders, 
including any psychosis.  However, the post-service medical 
evidence includes numerous medical records showing the 
veteran was first treated in 1974 for a "nervous 
breakdown."  Specifically, medical records from the Danville 
VA Medical Center (VAMC) dated from 1978 to 1988, the 
Gainesville VAMC dated from October 1980 to November 1980, 
the Tampa VAMC dated from December 1977 to January 1978, and 
the Peoria VAMC dated from February 1994 to January 1997 
describe the treatment the veteran received for various 
diagnoses including, but not limited to, schizophrenia, 
recurrent major depression with psychotic features, organic 
brain disorder of unknown etiology, memory lapses and 
anxiety.  However, none of these records contain any 
indication that a psychosis became manifest within a year 
from the veteran's discharge from service in January 1968, or 
that any of the diagnosed disorders was related to his 
service.

Additionally, March 1979 and June 1995 VA examination 
reports, records from the Midwest Medical Services dated 
March 1987, and records from the Social Security 
Administration (SSA) further confirm the veteran presented 
evidence of and was treated for schizophrenia, major 
depression, and atypical brain syndrome.  And, records from 
an unidentified VAMC show the veteran was prescribed various 
medications, including Haldol.  However, the Board again 
finds that none of these records contain any indication that 
a psychosis became manifest within a year from the veteran's 
discharge from service in January 1968, or that any of the 
diagnosed disorders was related to his service.

After a review of the claims file, the Board finds that the 
evidence of record does not include competent medical 
evidence that links any currently diagnosed psychiatric 
disorder, to include a psychosis, to the veteran's service.  
Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between his period of service and his 
current psychiatric disorder.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board notes 
further, that to the extent that the veteran is competent to 
testify as to his symptoms, with respect to the claimed 
psychiatric disability, manifested in service and thereafter, 
he is not competent to relate those symptoms to any current 
condition.  See Savage, supra.  As such, his statements are 
an insufficient basis upon which to well ground his claim. 

Furthermore, as the earliest evidence of record that the 
veteran was first diagnosed with a psychosis dates back to 
1974, which is more than six years after his discharge from 
service, as testified by the veteran in the September 1997 
appeal hearing and noted in the medical records from the 
Gainesville VAMC, he has failed to show that he has met the 
nexus requirement through the application of a regulatory 
presumption.  38 C.F.R. §§ 3.307, 3.309 (1999).  Moreover, 
although the veteran has shown he has suffered from 
psychiatric symptomatology since 1974, he has failed to 
establish a nexus between the claimed disability and his 
active military service, and thus, the requirements of 
38 C.F.R. § 3.303(b) are not for application in this case.  
See Clyburn v. West, 12 Vet. App. 296 (1999). 

Therefore, in the absence of competent medical evidence to 
support the claim of service connection for psychiatric 
disorder, to include a psychosis, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991).

In arriving at this conclusion, the Board has considered the 
various statements by the veteran and his ex-wives attempting 
to link the veteran's current claimed psychiatric disorder, 
to include a psychosis, to his period of service.  However, 
while the Board acknowledges the sincerity of these 
statements, the Board notes that the veteran and his ex-wives 
are laypersons and, as such, are not qualified to offer a 
medical opinion regarding the existence of a disability or as 
to the etiology of any such disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well-grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
"well grounded" claim, and thus, there is nothing in the 
text of section 5107 to suggest that the VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  However, the 
Board notes that the records from the Danville VAMC and the 
September 1997 hearing transcript contain reference to 
treatment received by the veteran for his psychiatric 
disorder at the Lakeland Manor Hospital and the Savior 
Hospital Lakeside, both in Florida, as well as treatment 
received from Dr. Dean Peterson at the Pontiac St. James 
Hospital.  In this regard, the Board observes that the 
medical records from these health care providers/institutions 
have not been submitted by the veteran, and suggest to the 
veteran to submit such private records as they may assist him 
in well grounding his claim for service connection.  See 
38 U.S.C.A. § 5103 (West 1991); see generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons why his claim 
failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder, to include a 
psychosis, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

